Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-4 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. patented application No. 8998719.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 31 of  the instant application discloses “a lidar subsystem configured to direct at least two beams toward the target and generate a plurality of three-dimensional (3D) measurements for a plurality of points on the target for each of the at least two beams; a video subsystem configured to provide a plurality of two-dimensional (2D) images of the target; and a processor configured to: receive, from the lidar subsystem, the 3D measurements for the plurality of points on the target, receive, from the video subsystem, the plurality of 2D images of the target, generate a plurality of three-dimensional (3D) images of the target based on the 3D measurements for the plurality of points on the target and the 2D images of the target, wherein each of the 3D images is generated at a frame time associated with each of the 2D images of the target, remove motion blur in each of the plurality of 3D images; transform each of the plurality of 3D images to a frame time of an original 3D image based on a plurality of transformation parameters, and determine enhanced information for the original 3D image based on each of the transformed plurality of 3D images”; and 
claim 1 of the patented application 9983309 discloses ”a lidar subsystem configured to direct at least two beams toward the target and generate a plurality of three-dimensional (3D) measurements for a plurality of points on the target for each of the at least two beams; a video subsystem configured to provide a plurality of two-dimensional (2D) images of the target; and a 
Other Prior Art Cited
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8918161), (8890934), (7961961), (7343035) and (7113632).
Conclusion
3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
06/19/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669